Citation Nr: 1118477	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-49 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) which denied entitlement to a rating in excess of 30 percent for PTSD.  

A Travel Board hearing was held in September 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  A hearing was also held at the RO and a transcript of that hearing is on file.


FINDING OF FACT

The Veteran's PTSD is manifested by sleep disturbance, panic attacks, and depression.  He has testified that he experiences suicidal ideation.  He often lies in bed for 3 days at a time, does not eat, does not answer the phone, and does not bathe.  He experiences some difficulty maintaining effective work and social relationships.  He has a current global assessment of functioning (GAF) score of 65.  He is alert and oriented in all spheres.  His speech is fluent, although at times over productive, and of normal rate and volume with normal latency of response.  His thought process is clear.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the assignment of a 50 percent rating, but no more, for PSTD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that the 30 percent evaluation currently assigned for PTSD is inadequate.  He says that his psychiatric symptoms have had a major effect on his ability to work and develop and maintain social relationships.  He reports increased depression to the degree where he often does not get out of bed for 2-3 days at time.  He experiences sleep disturbance and panic attacks that occur approximately twice per week.  Hrg. Tr. at 7.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a VCAA notice letter to the Veteran from the RO in July 2008 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations (most recently in March 2010), and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

PTSD is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, DC 9411 (2010).  A 30 percent rating is warranted if the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted if the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name.  Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (indicating that the Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation).

Background and Analysis

In the present case, the record shows that the Veteran was granted service connection for PTSD in February 2003.  The disorder was evaluated as 10 percent disabling, effective from November 2002.  This rating was later increased to 30 percent (in an August 2005 rating decision), also from November 2002.  That rating has remained in effect to the present time.  In 2007, the Veteran filed a claim for increase.

Following a review of the relevant evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence supports the assignment of a 50 percent schedular evaluation for the Veteran's PTSD.  To be sure, the Veteran does not exhibit all of the symptoms contemplated by the criteria for a 50 percent evaluation.  The evidence obtained in connection with his current claim shows, for example, that he has been described as having normal speech, judgment, and affect.  There is no evidence to suggest that his abstract thinking is impaired, or that he exhibits gross impairment of memory, and it appears from the available reports that he is able to understand simple and complex commands.

The evidence also shows, however, that the Veteran's disability is manifested by complaints of sleep difficulty, panic attacks, and depression.  At the most recent VA hearing in March 2010, he reported that approximately three times per week he felt like he was having a heart attack.  This lasted for over an hour.  He had heart palpitations, sweats, and felt like he was going to fall.  He often cried and had periods of syncope.  He also reported that he often became very depressed for several days at a time.  On these occasions, he was unable to get out of bed.  He neglected his hygiene and experienced a loss of appetite.  During these times, he especially isolated himself from others.  

At the examination, it was noted that the Veteran had experienced many deaths in his family, to include the death of his brother and his sister-in-law in a plane crash in 2009.  He had helped put his nieces and nephews through school by working multiple jobs in the past, but he felt unable to work at the current time.  Moreover, he no longer was able to attend classes to obtain another degree due to psychiatric symptoms such as the inability to concentrate.  

In addition, the psychologist who performed the VA examination in March 2010 assigned the Veteran a GAF score of 65.  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Note:  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  In addition to PTSD, the examiner found that the Veteran suffered from dysthymic disorder which was unrelated to his military service and was not secondary to PTSD.  He also had a personality disorder.  The examiner noted that many of the Veteran's depressive symptoms were unrelated to his PTSD.  

At his personal hearing in September 2010, the Veteran testified as to increased symptoms of depression in the last few years.  He reported depression to the point where he stayed in bed for several days on a weekly basis.  He had panic attacks every week.  He was on an anti-depressant.  He had suicidal ideations.  

On balance, taking into account the totality of the evidence, and giving due consideration to the findings and observations at the time of the recent VA examination, the Board is persuaded that the Veteran's disability picture more nearly approximates the criteria required for a 50 percent rating.  While the recent examiner noted that many of the Veteran's psychiatric complaints resulted from his dysthymic disorder (which was unrelated to his PTSD), the Board believes that the evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 4.3 (2010).

The preponderance of the evidence is against the assignment of schedular rating in excess of 50 percent, however.  Although the Veteran's PTSD symptoms are significant, the available evidence shows that his orientation and thought processes are normal, and that he does not suffer from delusions, hallucinations, or homicidal ideation, although he does report some suicidal ideation.  The evidence does not in any way suggest that his condition in manifested by symptoms equivalent to intermittently illogical, obscure, or irrelevant speech; grossly inappropriate behavior; unprovoked irritability with acts of violence; an intermittent inability to perform the activities of daily living; or memory loss for names of close relatives, or for his own occupation or name.  He is not shown to exhibit obsessional rituals.  While the evidence reflects that he is not longer employed, (and that he missed a great deal of work just prior to his retirement as a result, he asserts, due to his psychiatric symptoms), he remains socially active with his family, and is reportedly able to maintain good relationships with his nieces and nephews.  A schedular rating in excess of 50 percent is denied.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2010).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's psychiatric symptoms are fully contemplated by the relevant diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 50 percent rating, but no more, is granted for PSTD, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


